Citation Nr: 9928675	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of ovarian cyst removal, currently evaluated as 0 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran served in active service from 
January 1986 to January 1989.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's disability is characterized by symptoms 
that require continuous treatment.  However, she does present 
symptoms which are not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for the 
residuals of ovarian cyst removal have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.27, 
4.116, Diagnostic Code 7615 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, in a June 1996 rating decision, the veteran was 
awarded service connection and a noncompensable evaluation 
for the residuals of ovarian cyst removal under Diagnostic 
Code 7615, effective May 1995.  At present, as she contends 
her disability is more disabling than currently evaluated, 
her case is before the Board for appellate review.

In this regard, under the general rating formula for disease, 
injury, or adhesions of female reproductive organs 
(Diagnostic Codes 7610 through 7615), symptoms that do not 
require continuous treatment are rated as non-compensable.  
Symptoms that require continuous treatment are rated at 10 
percent, and symptoms that are not controlled by continuous 
treatment are rated as 30 percent disabling.  See 38 C.F.R. § 
4.116, Diagnostic Codes 7610 through 7615 (1998).

With respect to the evidence of record, the service medical 
records show that, in May 1988, the veteran was diagnosed 
with a hemorrhagic ovarian cyst, hemoperitoneum, and pelvic 
adhesive disease.  As such, she underwent a diagnostic 
laparoscopy, exploratory laparotomy, lysis of adhesions, and 
evacuation of hemoperitoneum and clot.

Medical records from the University of Rochester Medical 
Center dated from May 1989 to May 1995 contain notations 
dated March 1990 revealing that a May 1989 Papanicolaou smear 
(Pap smear) showed the veteran had slight dysplasia.  As 
well, and May 1994 notations reveal she had a history of 
dysplasia with low malignant potential.  In addition, medical 
records from the Buffalo VA Medical Center (VAMC) dated from 
1995 to 1999 contain July 1995 notations showing she 
underwent a Pap smear revealing reactive cellular changes 
associated with inflammation.  And, August 1996 notations 
indicate she complained of low abdominal pain.

An October 1996 VA examination report notes a pelvic sonogram 
was performed on the veteran which revealed she had 
calcification in the uterus suggestive of a uterine fibroid, 
and a 1.4 centimeter cyst in the right ovary.  Her left ovary 
was normal and without masses.  Furthermore, March 1998 
medical notations from the Cleveland VAMC indicate she 
complained of vaginal discharge with odor and chronic 
dyspareunia since her surgery for ovarian cyst, and following 
a Pap smear, she presented evidence of bacterial vaginosis.  

A June 1998 pelvic echogram report reveals she had multiple 
calcific densities at the posterior wall of the uterus fundus 
consistent with uterine fibroid, a hypoechoic nodular density 
at the anterior wall of the uterus with a hint of calcific 
foci which may represent another smaller uterine fibroid, a 
1.0 centimeter cystic density within the right ovary without 
interval change, and an unremarkable left ovary.  Moreover, a 
September 1998 VA ultrasound examination report reveals that, 
in comparison to the June 1998 examination, her right ovary 
was internally enlarged to a dimension of 4.4 centimeters and 
contained a 1.7 centimeter mass within it, as compared to the 
1.0 centimeter noted in the previous exam.

After a review of the evidence, the Board finds that the 
veteran's disability is manifested by symptoms that require 
continuous treatment.  In this regard, the Board notes the 
above discussed July 1995 notations from the Buffalo VAMC 
show she underwent a Pap smear which revealed reactive 
cellular changes associated with inflammation.  As well, the 
evidence shows that she has calcification in the uterus 
suggestive of uterine fibroid, and that she undergoes 
gynecological evaluations, including Pap smears, at a rate of 
at least twice per year.  In addition, the veteran has 
reported in various statements to the RO and during her April 
1998 appeal hearing that she has suffered from abdominal pain 
since the removal of her ovarian cyst to the present.  And, 
the September 1998 VA ultrasound examination report discussed 
above shows ovarian enlargement due to a cystic mass, as 
compared to the June 1998 echogram evaluation.

Give these facts, the evidence considered in connection with 
this appeal, as set forth above, clearly indicates that at 
least from the date of this claim, the service-connected 
disability at issue has been productive of symptomatology 
that required continuous treatment.  Therefore, the Board 
finds that the evidence of record supports the award of a 10 
percent disability evaluation for the residuals of ovarian 
cyst removal.  See 38 C.F.R. § 4.116, Diagnostic Code 7615.

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, while the veteran has alleged interference with her 
daily life and/or earning capacity, the Board does not find 
evidence supporting an exceptional or unusual disability 
picture which is not contemplated by the regular schedular 
standards.  In the absence of such unusual factors, the Board 
finds that the criteria for the application of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).










ORDER

Entitlement to a 10 percent disability evaluation for the 
residuals of ovarian cyst removal is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

